         Case 1:20-cv-00849-CKK Document 59 Filed 04/24/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

            Plaintiffs,

 v.
                                                     Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

            Defendants.



                      DEFENDANTS’ NOTICE OF FILING
            IN RESPONSE TO THE COURT’S INQUIRY ON APRIL 15, 2020

       Pursuant to the Court’s April 15, 2020 inquiry regarding the status of the persons listed as

“parole violators” in Department of Corrections’ records, the Office of the Attorney General for

the District of Columbia (OAG) requested that information from the United States Parole

Commission (USPC) during the scheduled conference call of the Criminal Justice Coordinating

Committee on Friday, April 17, 2020. The USPC’s response is attached.

Dated: April 24, 2020.               Respectfully submitted,

                                     KARL A. RACINE
                                     Attorney General for the District of Columbia

                                     TONI MICHELLE JACKSON
                                     Deputy Attorney General
                                     Public Interest Division

                                     /s/ Fernando Amarillas
                                     FERNANDO AMARILLAS [974858]
                                     Chief, Equity Section

                                     /s/ Andrew J. Saindon
                                     ANDREW J. SAINDON [456987]
                                     Senior Assistant Attorney General
                                     MICAH BLUMING [1618961]
                                     PAMELA DISNEY [1601225]
Case 1:20-cv-00849-CKK Document 59 Filed 04/24/20 Page 2 of 2




                     Assistant Attorneys General
                     441 Fourth Street, N.W., Suite 630 South
                     Washington, D.C. 20001
                     (202) 724-6643
                     (202) 730-1470 (f)
                     andy.saindon@dc.gov
                     micah.bluming@dc.gov
                     pamela.disney@dc.gov

                     Counsel for Defendants




                               2
